Exhibit 10(a)76



SYSTEM EXECUTIVE CONTINUITY PLAN OF
ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective March 8, 2004)



Certificate of Amendment
 

Amendment No. 1

 

THIS INSTRUMENT,

executed and made effective this 29th day of December, 2004 ("Effective Date"),
constitutes the First Amendment of the System Executive Continuity Plan of
Entergy Corporation and Subsidiaries, as amended and restated effective March 8,
2004 (the "Plan"). All capitalized terms used in this document shall have the
meanings assigned to them in the Plan unless otherwise defined in this document.



Pursuant to Section 8.01 of the Plan, the Plan is hereby amended as follows:

 1. Plan Section 1.04 is hereby amended in its entirety to read as follows:
     4. "Benefit Continuation Period" shall mean:

 a. with respect to a Participant at System Management Level 1 or 2, a
    thirty-six (36) consecutive month period, commencing on the Participant's
    Date of Termination;
     
 b. with respect to a Participant at System Management Level 3, a twenty-four
    (24) consecutive month period, commencing on the Participant's Date of
    Termination;
     
 c. with respect to a Participant at System Management Level 4, a twelve (12)
    consecutive month period, commencing on the Participant's Date of
    Termination.

 2. The term "Benefit Continuation Period" shall replace the term "Benefit Pay
    Continuation Period," wherever such term appears in the Plan.
    
    
     
 3. Plan Section 4.02 is hereby amended in its entirety to read as follows:

> > 4.02 Cash Payment. A Participant satisfying all of the terms and conditions
> > of this Plan shall be entitled to receive, in lieu of any further salary
> > payments to the Participant for periods subsequent to the Date of
> > Termination, but subject to the forfeiture provisions of Section 6.01, a
> > single-sum cash payment calculated and payable in accordance with the
> > following:

 a. If Participant is at System Management Level 1 or 2, the total cash benefit
    amount payable under this Section 4.02 to the Participant shall be equal to
    three (3) times the sum of: (1) Participant's Base Salary or, if higher,
    Participant's annual rate of salary as in effect immediately prior to the
    first occurrence of an event or circumstance constituting Good Reason and
    (2) Participant's Target Award for the year in which the Change in Control
    Period commences or, if higher, the year in which the Date of Termination
    occurs. The total cash benefit amount computed above shall be paid to
    Participant as a single-sum distribution not later than the 5th day
    following the Participant's Date of Termination.
    
    
     
 b. If Participant is at System Management Level 3, the total cash benefit
    amount payable under this Section 4.02 to Participant shall be equal to two
    (2) times the sum of: (1) Participant's Base Salary or, if higher,
    Participant's annual rate of salary as in effect immediately prior to the
    first occurrence of an event or circumstance constituting Good Reason and
    (2) Participant's Target Award for the year in which the Change in Control
    Period commences or, if higher, the year in which the Date of Termination
    occurs. The total cash benefit amount computed above shall be paid to
    Participant as a single-sum distribution not later than the 5th day
    following the Participant's Date of Termination.

    

 c. If Participant is at System Management Level 4, the total cash benefit
    amount payable under this Section 4.02 to Participant shall be equal to the
    sum of: (1) Participant's Base Salary or, if higher, Participant's annual
    rate of salary as in effect immediately prior to the first occurrence of an
    event or circumstance constituting Good Reason and (2) Participant's Target
    Award for the year in which the Change in Control Period commences or, if
    higher, the year in which the Date of Termination occurs. The total cash
    benefit amount computed above shall be paid to Participant as a single-sum
    distribution not later than the 5th day following the Participant's Date of
    Termination.

 4. The second sentence of Plan Section 5.03 is hereby amended in its entirety
    to read as follows:

    Each System Company's contribution shall be in an amount equal to the total
    amount of additional benefits payable to such System Company's Plan
    Participants in accordance with the provisions of Section 4.02 of the Plan.
     

 5. Subsection 6.01(d) is hereby amended in its entirety to read as follows:

    (d) during Participant's employment and thereafter, other than as authorized
    by a System Company or as required by law or as necessary for the
    Participant to perform his duties for a System Company employer, Participant
    shall disclose to any person or entity any non-public data or information
    concerning any System Company, in which case Participant shall be required
    to repay any Plan benefits previously received by him. Disclosure of
    information pursuant to subpoena, judicial process, or request of a
    governmental authority shall not be deemed a violation of this provision,
    provided that Participant gives the System Company immediate notice of any
    such subpoena or request and fully cooperates with any action by System
    Company to object to, quash, or limit such request; or
     

 6. Plan Section 8.01 is hereby amended in its entirety to read as follows:

> > 8.01 General. The Board, or the Personnel Committee of the Board, shall have
> > the right, in its absolute discretion, at any time and from time to time, to
> > modify or amend, in whole or in part, any or all of the provisions of this
> > Plan, or suspend or terminate it entirely, subject to the provisions of
> > Section 8.02 hereof. The provisions of this Article VIII shall survive a
> > termination of the Plan unless such termination is agreed to by the
> > Participants.

 

IN WITNESS WHEREOF, the Board of Directors of Entergy Corporation has caused
this First Amendment to the System Executive Continuity Plan of Entergy
Corporation and Subsidiaries to be executed by its duly authorized
representative on the day, month, and year above set forth.

ENTERGY CORPORATION
through the undersigned duly authorized representative

 /s/ William E. Madison                        

WILLIAM E. MADISON
Senior Vice-President,
Human Resources and Administration

